*106OPINION.
Arundell :
The amounts sought to be deducted were authorized by petitioner’s board of directors as additional compensation to Babson to be measured by the amounts of premiums on life insurance policies taken out by him on his own life. These sums were paid by petitioner and were reported by Babson in his income-tax returns as additional compensation to him. No question is raised that the total amount paid to and on behalf of Babson does not constitute reasonable compensation and we are satisfied that the amounts paid do in fact constitute reasonable compensation. It follows that the deduction sought by petitioner should be permitted.
Judgment toill he entered on 15 days' notice, under Rule 50.